Citation Nr: 9908710	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-23 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $22,877.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1971, and from September 1974 to September 1977.


FINDINGS OF FACT

1.  Beginning in April 1991 the veteran was paid Department 
of Veterans Affairs (VA) pension benefits in the calculated 
amount of $22,877 to which he was not entitled.

2.  The veteran was paid pension benefits to which he was not 
entitled principally because he failed to correctly report 
his wife's earnings; he reported his spouse's monthly income 
on forms in the category designated for annual income.

3.  There is no evidence that the veteran harbored an intent 
to seek an unfair advantage or that he lacked an honest 
intent to refrain from deceptive dealing with the VA.

4.  Recovery of the overpayments would result in undue 
financial hardship for the veteran and his spouse.


CONCLUSIONS OF LAW

1.  The overpayment of improved pension benefits in the 
amount of $22,877.00 did not result from fraud, willful 
misrepresentation, or bad faith on the part of the veteran.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965(b) 
(1998).

2.  Recovery of the overpayment in the amount of $22,877.00 
is against the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background:  In support of a claim for VA nonservice-
connected disability pension filed in March 1991, the veteran 
submitted an income-net worth and employment statement in 
which he indicated no monthly income for either himself or 
his spouse, and no expectation of income other than final 
compensation related to his spouse's last temporary duty 
assignment in the total amount of $1,140.00.  

Thereafter, in a rating decision in August 1991, the regional 
office (RO) approved the veteran's application for 
nonservice-connected pension and in the same month, provided 
the veteran with notification that his application had been 
approved and that he was to receive $778, effective April 1, 
1991.

On an April 1992 eligibility verification report (EVR), the 
veteran reported that his spouse had received wages from 
employment of $1,538.46 for the period of June 1, 1991, to 
March 31, 1992, and that she would receive $1,538.46 for the 
period of April 1, 1992 to March 31, 1993.  

An April 1992 notification from the RO to the veteran 
indicates that the veteran's monthly disability pension rate 
was $650.00 effective July 1, 1991, and $679.00 effective 
December 1, 1991.

On an April 1993 EVR the veteran reported that his spouse had 
received wages of $1,538.00 for the period of June 1, 1992, 
to March 31, 1993, and that she would receive $1,538.00 for 
the period of April 1, 1993 to March 31, 1994.  A May 1993 
notification from the RO to the veteran advised the veteran 
that his pension had been amended such that his monthly rate 
was $703.00, effective December 1992.

In written statements filed with the RO in February 1994, the 
veteran advised the RO that he had received $17,795.00 in 
retroactive Social Security Administration (SSA) benefits and 
that he was not yet in the possession of the award letter.  
At this time, the veteran also provided the RO with a copy of 
a power of attorney in favor of the veteran which allowed him 
to act on behalf of his mother.

A subsequent February 1994 statement from the veteran 
includes a copy of the SSA award letter which indicates that 
the veteran was found to be entitled to SSA disability 
benefits beginning from June 1991, and that in addition to an 
initial check in the amount of $17,726.50, the veteran was to 
receive a monthly check of $718.00.  

An April 1994 EVR now reflects that the veteran was in 
receipt of monthly income of $718.00, that his spouse had 
received $1,583.59 for the period of April 30, 1993 to March 
31, 1994, and that she had or would received $1,583.59 for 
the period of April 1, 1994 to March 31, 1995.  At this time, 
the veteran also indicated that there had been a change in 
income during the last 12 months, and that this consisted of 
a raise in either his or his spouse's wages in September 
1993.  Unreimbursed medical expenses were indicated as 
$777.00 for the period of April 1, 1993 to March 31, 1994, 
and $1,000.00 for the period of April 1, 1994 to March 31, 
1995.

In August 1994, the veteran received written notification 
from the RO that it was the RO's intention to reduce the 
veteran's monthly pension effective from April 1991 based on 
an income match investigation which uncovered wages, 
unemployment compensation and interest income received by the 
veteran and/or his spouse that had not previously been 
reported.  The veteran was later notified in October 1994 
that the veteran's monthly pension was being reduced 
effective from April 1, 1991.  

In a written statement from the veteran, dated in November 
1995, the veteran indicated that he had recently been 
informed that he owed the VA a debt of $23,052.00, that he 
did not know how this was created, and that he had contacted 
the Debt Management Center in St. Paul, Minnesota, but was 
unable to obtain any information.  The veteran further 
indicated that when he began to receive SSA disability 
benefits, he promptly reported his SSA payments to the VA, 
and that when he last spoke to someone at the VA about his 
last check for $725.00, he had been told to just go ahead and 
deposit it.  Thereafter, he repaid the VA the debt of 
$725.00.  The veteran then requested the waiver of the most 
recent debt since he had made a good faith effort to fulfill 
his reporting responsibilities to the VA and did not know how 
this overpayment occurred.  The veteran also indicated that 
repayment of this debt would create a financial hardship for 
him since his spouse was unemployed and he was totally 
disabled.  He further requested that the Debt Management 
Center be contacted and told to suspend collection until a 
decision was made on his waiver request.

A November 1995 financial status report reflects the 
veteran's monthly SSA income of $743.00 and his spouse's 
monthly unemployment compensation in the amount of $928.00.  
Total monthly income was $1,662.00 and total monthly expenses 
were $1,743.00.

In a January 1996 letter to the veteran, the RO provided the 
veteran with a computation of his pension account which 
reflected overpayments for the period of April 1991 to 
February 1994 totaling $22, 927.00.  An initial decision of 
the RO in February 1996 found that the veteran owed 
$22,877.00 and that the veteran's request for a waiver was 
untimely filed.

An April 1996 financial status report reflects monthly income 
of $754.00 for the veteran and expenses of $1,664.00.

A statement of the case issued in October 1996 also found 
that the veteran's request for a waiver was untimely, but 
after additional consideration, the RO treated the veteran's 
claim as timely filed.  The October 1996 SOC also indicated 
that the veteran's overpayment was the result of the 
veteran's failure to report the correct amount of his 
spouse's income.  More specifically, the veteran was noted to 
have reported his spouse's 1991 earnings in the amount of 
$1,538.00 when she actually earned $13,669.00.

In a VA Form 9, dated in October 1996, the veteran indicated 
that his spouse began employment on May 20, 1991 and that the 
total of wages earned was at the rate of $1,538.56.  He went 
on to indicate that when he received a notice to advise the 
RO of any income changes in May 1993, the veteran's spouse 
was under a salary freeze that went into effect March 1, 1993 
to March 23, 1994.  When the freeze was lifted, his spouse 
was in receipt of an annual evaluation in September 1993 and 
an increase was made retroactive.  The veteran noted that he 
reported his spouse's income as she received it by the month 
based on her monthly income.  

In a decision in January 1997, after noting that it had not 
found fraud, misrepresentation or bad faith with respect to 
the subject overpayment, the RO went on to note that the 
adjustment which caused the overpayment was the result of the 
income verification match showing income the veteran had not 
previously reported.  In denying the veteran's request for a 
waiver, the RO determined that the veteran did not report 
interest income and his earned income, and therefore was at 
fault in the creation of the pension overpayment.  In 
determining his degree of fault, the RO considered that when 
he was originally awarded pension benefits, he was advised of 
the importance of timely reporting changes in income to avoid 
overpayment.  In addition, it was noted that the veteran had 
failed to report the correct amount of his wife's wages.  

With respect to the interest income, it was noted that the 
veteran had maintained that he had been given power of 
attorney to act on behalf of his parents and that the 
interest income belonged to his parents.  As for his wife's 
wages, although the veteran indicated that he had reported 
his wife's income on his yearly EVR, the RO found that a 
review of the reports showed that the veteran reported this 
income as yearly income.  The RO went on to find that when 
the veteran received his award letter from the VA, it was 
reasonable to assume that he knew he had incorrectly reported 
the income as the letter stated that VA used annual, not 
monthly, income.  Therefore, the RO found that the veteran 
had a large degree of fault with respect to the creation of 
the debt, and further determined that the veteran was 
unjustly enriched when he continued to accept and negotiate 
monthly pension benefits without reporting his correct annual 
income.  The RO also indicated that the installment debts 
indicated by the veteran appeared to be recently acquired 
based on the original balances.  Based on the veteran's large 
degree of fault and that he was being unjustly enriched, the 
RO denied the veteran's request for a waiver.  

In a March 1997 letter, the veteran responded to the RO's 
denial of his waiver request, noting that the debts under 
installment contract and other debt were not newly created 
and dated back to 1982.  

In a March 1997 financial status report, the veteran 
indicated monthly income of $2,026.96 and monthly expenses of 
$2,381.00.  He also indicated $375.00 for car repair, 
presumably for either his 1988 Chevrolet Caprice or his 1976 
Chevrolet Suburban.

In a statement of the case issued in June 1997, the RO again 
found that the veteran was the party at fault in the creation 
of the overpayment, indicating that the information provided 
in the veteran's yearly EVRs for the period of 1991 to 1994 
compared with income verification match conducted in 1994 
demonstrated that the veteran did not report his annual 
interest income or his spouse's unemployment income.  
Although it was noted that the veteran did report that his 
spouse was in receipt of earned income as of June 1991, the 
RO noted that the veteran continuously reported the incorrect 
amount of $1,538.00.  The RO further found that the veteran's 
statement that he reported his spouse's monthly income on the 
EVRs was determined to be in direct conflict with specific 
written instructions to report annual gross income.  

Finally, the RO indicated that in addition to his degree of 
fault, the veteran was unjustly enriched, and that to require 
payment would not defeat the purpose of the benefit for which 
it was intended.  It was also determined that a change in 
position to one's detriment did not apply to this case based 
on the veteran's degree of fault.

In a letter attached to an August 1997 VA Form 9, the veteran 
again noted that he reported his spouse's income of $1,538.46 
in the EVR of April 1992, and that her first day of 
employment was May 20, 1991.  He went on to note that her 
first wage payment was for the period ending June 5, 1991, 
and that the total salary for the month of June was 
$1,538.46.  

In a supplemental statement of the case issued in September 
1997, the RO found that the veteran's August 1997 VA Form 9 
did not warrant a change in the previous decision which 
denied the veteran's request for a waiver.  After noting that 
the veteran had reported his spouse's income as $1,538 for 
1991, $1,528 for 1992, and $1,583 from 1993 to April 1994, 
the RO pointed out that his wife had in fact earned $14,403 
in 1991, $21,634 in 1992, and $19,003 in 1994.  Based on his 
apparent lack of cooperation with the VA in providing correct 
amounts of annual wages for his spouse beginning in 1991, and 
annual interest income beginning in 1991, the RO found the 
veteran to be at fault in the creation of his overpayment, 
and that the veteran was unjustly enriched when he accepted 
and negotiated monthly pension benefits payable based upon 
incorrect income information.  Therefore, based upon the 
above-mentioned circumstances, the veteran's request for a 
waiver continued to be denied.


General Law and Analysis: For pension purposes, payments of 
any kind from any source will be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded under the provisions of 38 C.F.R. 
§ 3.272 (1998).  38 C.F.R. § 3.271 (1998).  A veteran who is 
receiving a pension is required to report to the VA any 
material change or expected change in his income or other 
circumstance that affects the payment of benefits.  38 C.F.R. 
§ 3.660 (1998).  Payments of any kind and from any source are 
countable income for determining eligibility for VA pension 
benefits, unless specifically excluded by law.  38 U.S.C.A. 
§ 1521(b) (West 1991); 38 C.F.R. § 3.271(a).  A person who is 
receiving pension benefits is required to report to the VA in 
writing any material change or expected change in his income, 
net worth, or other circumstance that affects the payment of 
benefits.  38 U.S.C.A. § 1506; 38 C.F.R. §§ 3.277, 3.660 
(1997).  Overpayments created by the retroactive 
discontinuance of pension benefits will be subject to 
recovery unless waived.  38 C.F.R. § 3.660(a)(3).

Under applicable law, waiver of recovery of an overpayment or 
waiver of collection of any indebtedness is precluded where 
any one of the following elements is found to exist:  (1) 
fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.965(b) (1998).  After 
reviewing the facts and circumstances of this case, the Board 
of Veterans' Appeals (Board) concurs with the RO that there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the appellant in the creation of the overpayment.

Thus, the Board must determine whether recovery of the 
overpayment would be against the principles of equity and 
good conscience, thereby permitting waiver under the 
provisions of 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(a).  The pertinent regulation in this case 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  

In determining if collection is against equity and good 
conscience, the following elements will be considered:  fault 
of the veteran, balancing any fault of the veteran against 
any fault on the part of VA, whether collection would create 
an undue hardship on the part of the veteran by depriving him 
of basic necessities, whether collection would defeat the 
purpose of paying benefits by nullifying the objective for 
which the benefits were intended, whether waiver of recovery 
would constitute unjust enrichment by creating an unfair gain 
to the veteran, or whether reliance on the receipt of 
benefits resulted in the relinquishment of a valuable right 
or the incurrence of a legal obligation by the veteran.  38 
C.F.R. § 1.965(a). 

The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of the 
appellant contributed to the creation of the debt.  The 
record clearly reflects that the appellant accepted payment 
of pension benefits to which he was not entitled under the 
law.  However, the Board notes that it has been the veteran's 
consistent position that he reported his wife's monthly 
income from the very beginning, and that while the veteran 
provided his spouse's monthly income on the relevant EVRs in 
the category for annual income, it is apparent that he 
intended to provide accurate income information and simply 
did not realize that that portion of the form was for annual 
income rather than for monthly income.  From the veteran's 
standpoint, he provided accurate income information.

Moreover, the Board observes that when the veteran again 
indicated "monthly income" of $1,583.59 in the category for 
annual income in April 1994, the veteran concurrently 
indicated that there had been a change in income wages as a 
result of a raise in September 1993.  The Board finds this 
action to be thoroughly consistent with an assumption on the 
part of the veteran that the RO was aware of his spouse's 
correct annual income, and that as far as he was concerned, 
he was properly notifying the RO of an increase in income.  
Therefore, while the Board does attach some degree of fault 
to the veteran for failing to properly communicate accurate 
information, the Board finds that the degree of fault is not 
so significant as to govern the disposition of this case.  
Similarly, while the RO has found additional fault in the 
veteran's failure to report certain interest income and 
unemployment income, the record does not reveal a level of 
fault that would constitute a barrier to waiver.  In this 
regard, the Board notes that the veteran has explained that 
the interest income was attributable to accounts to which he 
was given power of attorney and there is nothing in the 
record which specifically disputes this assertion.  In 
addition, the Board observes that the amounts connected with 
the unemployment benefits and interest income would not be 
large enough to demonstrably affect the outcome in this 
matter, and that remand for further development in this 
regard is therefore not warranted.  

Another element to be considered in this case pertains to 
fault on the part of VA.  VA is required to balance the fault 
of the debtor against any fault of VA in the creation of the 
overpayment.  A review of the record fails to indicate that 
any fault may be attributed to VA in the creation of the 
overpayment.  Thus, this element would tend to support a 
denial of the veteran's request for waiver of recovery of the 
overpayment.  However, again the Board finds that this 
element is not dispositive of the issue on appeal.  Further, 
the record does not reflect that the appellant relinquished a 
valuable right or incurred a legal obligation as a result of 
his reliance on these additional benefits.  38 C.F.R. § 
1.965(a).

Additional elements for consideration address whether 
repayment of the debt would defeat the purpose of the benefit 
and whether failure to make restitution would result in 
unfair gain to the debtor, and the Board finds that the 
application of these elements is also not determinative.  As 
was noted above, the veteran clearly was in receipt of 
benefits to which he was not entitled and to that extent, was 
unfairly enriched.  However, in view of the veteran's 
financial status as noted below, the Board also finds that 
pension benefits were designed to provide at least some form 
of subsistence to disabled veterans and that repayment of 
such a significant debt on the part of this veteran would 
arguably act to defeat the purpose of this benefit. 

As to the element of undue financial hardship, the appellant 
asserts that repayment of the indebtedness would result in 
financial hardship as the monthly income of the veteran and 
his spouse does not cover their monthly expenses.  With 
respect to this element, the Board notes that the regulation 
provides that consideration should be given to whether 
collection of the indebtedness would deprive the debtor of 
basic necessities.  In light of the above findings, the 
effect on the appellant's financial situation has evolved 
into one of the more important factors for consideration. 

In this regard, the Board notes that in his most recent 
financial report in March 1997, while the veteran lists a 
significant number of installment and other debts that should 
not be taken account as they are not expenses for the 
necessities of life, the veteran's debts for the necessities 
of life such as $200 for food for the veteran and his spouse 
would seem to be very modest, and the age of the veteran's 
automobiles is not representative of a lavish life style.  
Consequently, the Board finds that as to this element, the 
monthly income of the veteran and his spouse does not exceed 
their monthly expenses by an amount sufficient to permit 
repayment of the debt to the Federal Government without 
depriving them of the basic necessities of life.  

As the Board concludes that the appellant's failure to 
properly report his income was an innocent mistake, that 
repayment of such a significant debt on the part of this 
veteran would arguably act to defeat the purpose of this 
benefit, and that the collection of the indebtedness would 
deprive the veteran and his spouse of the basic necessities 
of life, the Board finds that recovery of the overpayment of 
$22,877.00 would be against the principles of equity and good 
conscience.  Thus, waiver of recovery of the overpayment is 
granted.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

Waiver of recovery of the overpayments of pension benefits is 
granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


